Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/23/22 has been entered and made of record. Claims 1, 8 and 15 are amended. Claims 4, 11 and 18 are cancelled. Claims 21-23 are new. Claims 1-3, 5-10, 12-17, and 19-23 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claim 1, 8 and 15 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8 and 15 first cite “selecting a data point extraction tool from a plurality of data point extraction tools based on the type of object”, and further cite “using the selected data point extraction tool to extract data points…using the selected data point extraction tool to extract one or more colors…using the selected data point extraction tool to extract text…”. Here, the claim language requests selecting one data point extraction tool, and use the same data point extraction tool to extract data point, colors and text. It seems that one data point extraction tool can be used to extract every feature (data point, text, or color etc.). There is no benefit to explicitly select that data point extraction tool from a set of data point extraction tool. It is also unclear what the other data point extraction tools can do.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2006/0005126) in view of Oota (US 2010/0053656).
As to Claim 1, Shapiro teaches a method comprising:
detecting a position of one or more visualizations in an image of a dashboard (Shapiro discloses “each text element must initially be identified, located and selected” in [0029]; “The method includes tools for extracting required location based objects, for example text elements, from the source file” in [0051]. It is obvious that the location of the visualizations (i.e. text object) is detected for object extraction);
classifying each of the one or more visualizations based on a type of object depicted in the visualization (Shapiro discloses textural and non-textual objects in [0015]; the classification of text objects in [0078]. Oota further discloses graph area and non-graph area (i.e. text area) in [0019]; “extracts legend information from an area other than the graph area included in the input image data…and text images representing the items of the legend associated with the respective legend colors” in [0084]. Here, graph or text is one type of object in the input image);
for each of the one or more visualizations:
selecting a data point extraction tool from a plurality of data point extraction tools based on the type of object (Shapiro discloses “The object of the invention is to provide an integrated expert system for efficiently transforming location based objects, such as text or graphic objects, included in a digital source Artwork file… The method includes tools for extracting required location based objects, for example text elements, from the source file, including all pertaining information into a first intermediate structured database, represented for the user as, for example, a table” in [0051]; Here, the extracting data is performed based on type of object (i.e. text or graph etc. Oota also discloses “the graph are distinguished by pattern” in [0010]); 
using the selected data point extraction tool to extract data points underlying the visualization; using the selected data point extraction tool to extract one or more colors in the visualization (Shapiro discloses “The "Extractor"105 scans 106 the Source Artwork file 100 and extracts each selected object, using known in the art tools, with its corresponding object attributes, together with other desired information and populates a database table, marked as Source Project DB 110…and stored with any desired information related to it, such as its layer name, object attributes, style, position, alignment, orientation, location, color, etc.” in [0066]; “the location of the representing point, which defines the location of an object” in [0036]; “creating measuring rulers in many lengths and different measuring scales such as Points, Picas, Inches-Decimal and Inches-Imperial”  in [0106]. Here, Shapiro teaches extracting the position (defined by coordinates) of points, or values of points measured by a measuring ruler. Oota also discloses “The first extractor extracts, from an area excluding the graph area in the input image data, sets of color included in the area and a piece of information indicated by the color” in [0012]; extracting legend information including text and associated color  in the image in [0085]; extracting coordinate value of the pixels in [0187-0188]); and
using the selected data point extraction tool to extract text found in the visualization (Shapiro discloses “To this end the text elements in the Artwork must be located and marked for translation and preferably be extracted to a text file” in [0026]; “These patents merely describe ways of extracting text from either scanned, bitmap files and reconstructing a new graphic based on transformed texts” in [0041]; “The method includes tools for extracting required location based objects, for example text elements, from the source file” in [0051]); and
generating, based on the extracted features, an output array (Shapiro discloses “The "Extractor"105 extends the capabilities of the Artwork Program original functionalities, offering several options for automatic extraction of the desired objects, together with all pertaining information, into a suitably pre-constructed database” in [0065]; “The "Extractor"105 scans 106 the Source Artwork file 100 and extracts each selected object, using known in the art tools, with its corresponding object attributes, together with other desired information and populates a database table, marked as Source Project DB 110” in [0066]; “FIG. (8) shows the result of the extraction of this Artwork file into the Source DB” in [0100].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shapiro with the teaching of Oota so as to extract the data points from graph objects (i.e. pie chart in Fig 1 or line graph in Fig 2) within the source file.

As to Claim 5, Shapiro in view of Oota teaches the method of claim 1, the method further comprising: 
extracting each of the one or more visualizations into its own image (Shapiro discloses “To this end the text elements in the Artwork must be located and marked for translation and preferably be extracted to a text file” in [0026]. Oota discloses graph area extractor 102 to extract the specified graph area in [0084]; legend information extractor 104 extracts legend information in [0085]; “image data is generated from the text images extracted in step S6” in [0094].) 

As to Claim 6, Shapiro in view of Oota teaches the method of claim 1, wherein extracting the one or more colors comprises: 
extracting one or more dominant colors from each object in the image at the object level; and extracting one or more dominant colors from the image at the image level (Oota discloses “Legend colors and text images are extracted from a legend area included in the input image data” in [0093]; “color information (representatively, RGB value) of the graphic portion is obtained and a portion excluding the graphic portion from each of the text areas is extracted as the text image” and a representative value of the color information in [0112].)

As to Claim 7, Shapiro in view of Oota teaches the method of claim 1, wherein extracting the text comprises: 
performing optical character recognition to identify text in the visualization and convert it into machine-encoded text; and detecting positions of the text in the visualization (Oota discloses extract text areas in [0102]; “That is, by executing character recognition processing to the extracted text image, text data indicating the item of the legend may be obtained to regenerate the text image based on this text data” in [0170].)

Claim 8 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 but in a computer program product  form. Therefore, the same rationale used for claim 1 is applied.

Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

As to Claim 21, Shapiro in view of Oota teaches the method of claim 7, wherein extracting the text further comprises:
detecting an orientation of the text (Shapiro discloses “The "Extractor"105 scans 106 the Source Artwork file 100 and extracts each selected object, using known in the art tools, with its corresponding object attributes, together with other desired information and populates a database table, marked as Source Project DB 110…and stored with any desired information related to it, such as its layer name, object attributes, style, position, alignment, orientation, location, color, etc.” in [0066].)

Claim 22 is rejected based upon similar rationale as Claim 21.
Claim 23 is rejected based upon similar rationale as Claim 21.
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro  in view of Oota (US 2010/0053656) and Yao et al. (US 2021/0110194).
As to Claim 2, Shapiro in view of Oota teaches the method of claim 1, wherein the type of object includes one or more selected from the group consisting of charts, tables, bar graphs, pie charts, and line graphs (Oota discloses pie chart in [0023]; line graph in [0025]; table as shown in Fig 12. Yao further teaches bar/line graphs in Fig 3-7 and table in [0215].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shapiro and Oota with the teaching of Yao so as to extract object, like a type of bar graph or table, in the source file. 

As to Claim 3, Shapiro in view of Oota teaches the method of claim 1, wherein detecting the position of the one or more visualizations includes performing image analysis on the image using an object detection model trained to detect locations of charts, tables, and graphs in the image (Yao discloses “for the data graph where data is to be extracted, all text boxes within the data graph are located by deep learning, and character recognition is performed” in [0095]; “In this embodiment, a text detection method based on a CNN+LSTM model (Detecting Text in Natural Image with Connectionist Text Proposal Network) is used for the text region locating” in [0161].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shapiro and Oota with the teaching of Yao so as to uses a deep learning method to locate text boxes in a data graph and perform character recognition, then extracts all kinds of other elements according to a certain order and rules (Yao, [0008]).

Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.

Claim 16 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612